Title: From George Washington to Henry Peyton, 17 May 1756
From: Washington, George
To: Peyton, Henry

 

[Winchester, 17 May 1756]

To Colonel Henry Peyton: of the Prince-William Militia.Sir,

I had yours last night; and observe your dangers from the Indians about the Neighbourhood. I would have you consult with Governor Innes upon the most expedient measures to pursue: and by all means, let me advise you never to be unguarded in case of a Surprize.
I have had some conversation with people from the Branch since I wrote to you last; and find it more requisite to continue your command on these waters, to range and scout about, and to secure the Grain and Cattle of the inhabitants from the Enemy; than to build that Fort on Capecapon, for sometime yet.
Before this reaches you, you may (perhaps) have marched from Pearsalls; as I understand you intend it. Upon your return from escorting Governor Innes, I would have you make Pearsalls your Head-Quarters, and to send out your scouting parties as low as the mouth of the River.
If you learn any further intelligence about the strength and motions of the Enemy, which you may think worth regarding—I desire you would lose no time in communicating it to me. I am &c.

G:W.
Winchester, May 17th 1756.    

